223 F.2d 924
Elmer Stevens WHITING, Appellant,v.UNITED STATES of America, Appellee.
No. 12242.
United States Court of Appeals Sixth Circuit.
June 15, 1955.

Appeal from the United States District Court for the Northern District of Ohio, McNamee, Judge.
John Wills, Cincinnati, Ohio (Appointed by the Court) for appellant.
Sumner Canary, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause having come on to be heard on an appeal from the district court denying appellant's motion to annul, vacate, and set aside sentence, including appellant's amendment made thereto after the filing of the principal motion, and it appearing that a writ of habeas corpus ad testificandum was issued by the district court, pursuant to which, appellant appeared and testified in open court upon the hearing of his motion, and it further appearing that the district court considered, in a comprehensive opinion, the contentions, testimony, and evidence of appellant and the applicable statutes and adjudications upon a review of the entire record, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the order of the district court denying appellant's motion be and is hereby affirmed for the reasons set forth in the opinion of Judge McNamee.